                                                                            FILED IN CHAMBERS
                                                                               U.S.D.C. ROME

                  IN THE UNITED STATES DISTRICT COURT                       Dec 02 2020
                                                                      Date: __________________________
                 FOR THE NORTHERN DISTRICT OF GEORGIA                 JAMES N. HATTEN, Clerk

                           ATLANTA DIVISION                                s/Kari Butler
                                                                      By: ____________________________
                                                                               Deputy Clerk

ANGEL OAK PRIME BRIDGE, LLC,

        Plaintiff,                         CIVIL ACTION FILE

   v.                                      NO. 1:20-CV-4845-LMM-WEJ

ALANI PROPERTY SOURCE CO.,
and TERENCE BARNE,

        Defendants pro se.


                            ORDER AND
                 FINAL REPORT AND RECOMMENDATION

        Defendant pro se, Terence Barne and defendant Alani Property Source Co.

are facing a dispossessory proceeding in the Magistrate Court Fulton County.

Defendant Barne seeks to remove that case to this Court and has submitted an

Application to Proceed in forma pauperis (“IFP”) [1] showing that he is unable to

pay the removal fee at this time. Although Alani Property Source Co. (“APS”)

does not appear to join Mr. Barne in his Petition for Removal [1-1] and, as a

corporation, must be represented by counsel, Palazzo v. Gulf Oil Corp., 764 F.2d

1381, 1385 (11th Cir. 1985), the Court assumes that APS intends to join the request.
For the purposes of remand only as explained below, the undersigned GRANTS

the motion to proceed in forma pauperis.

      The   Court is compelled to remand any action which has been improperly

removed; therefore, the undersigned examines this case to determine if removal is

proper. Nat’l Parks Conservation Ass’n v. Norton, 324 F.3d 1229, 1240 (11th Cir.

2003) (explaining that federal courts have an obligation to dismiss an action sua

sponte if subject matter jurisdiction is lacking). Defendant appear to be domiciled

in Atlanta, Georgia. (Notice of Removal & Attach. [1-1].) Defendants allege

federal law counterclaims claims against plaintiff, Angel Oak Prime Bridge, LLC,

and seek to remove a Proceeding Against Tenant Holding Over filed in the

Magistrate Court of Fulton County to this Court. (See id. & Attach.)

      A party who removes a state court case to federal district court pursuant to

28 U.S.C. § 1441 must prove that the court possesses “original jurisdiction.”

McNutt v. Gen. Motors Acceptance Corp. of Ind., 298 U.S. 178, 189 (1936).

Moreover, removal jurisdiction is construed narrowly, with all doubts resolved in

favor of remand. See Pacheco de Perez v. AT&T Co., 139 F.3d 1368, 1373 (11th

Cir. 1998). The removing party has the burden of demonstrating the propriety of

removal, Diaz v. Shepard, 85 F.3d 1502, 1505 (11th Cir. 1996), and federal courts



                                      2
have an obligation to dismiss an action sua sponte if subject matter jurisdiction is

lacking, Nat’l Parks Conservation Ass’n, 324 F.3d at 1240.

      Original jurisdiction arises if there is diversity of parties or a federal question.

28 U.S.C. § 1441(a)-(b). However, § 1441(b)(2) bars removal on the basis of

diversity if the “defendant[] is a citizen of the State in which [the] action is brought.”

Id. § 1441(b)(2). Likewise, unless a “substantial” federal question is presented on

the face of the state court complaint, the case does not arise under federal law.

Rivet v. Regions Bank of La., 522 U.S. 470, 475 (1998); Kemp v. Int’l Bus. Machs.

Corp., 109 F.3d 708, 712 (11th Cir. 1997). Neither a defendant’s answer nor a

notice of removal may be used to establish federal question jurisdiction. Gully v.

First Nat’l Bank, 299 U.S. 109, 113 (1936); Buice v. Buford Broad., Inc., 553 F.

Supp. 388, 389 (N.D. Ga. 1983).

      Because defendants are Georgia domiciliaries, the Court does not have

diversity jurisdiction over this Fulton County action. Likewise, the pleadings

indicate no federal question. Plaintiff cannot be subjected to federal jurisdiction

after having filed for eviction on state law grounds in state court. Accordingly,

because defendants have failed to demonstrate any lawful basis for removal of the

action, the undersigned RECOMMENDS that this action be REMANDED to the

Magistrate Court of Fulton County pursuant to 28 U.S.C. § 1447(c).

                                         3
      For the reasons set forth above, the undersigned GRANTS the Application

to Proceed in District Court without Prepaying Fees or Costs [1] for the limited

purpose of remand, and RECOMMENDS this case be REMANDED to the

Magistrate Court of Fulton County, Georgia.

      The Clerk is DIRECTED to terminate the reference to the undersigned

Magistrate Judge.

      SO ORDERED AND RECOMMENDED, this 2nd day of December, 2020.




                          __________________________
                          WALTER E. JOHNSON
                          UNITED STATES MAGISTRATE JUDGE




                                     4
